61 F.3d 901
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Bobby James LOWE, Defendant-Appellant.
No. 94-5792.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 22, 1995.Decided:  July 26, 1995.

William E. Martin, Federal Public Defender, Gregory Davis, Assistant Federal Public Defender, Greensboro, NC, for Appellant.  Walter C. Holton, Jr., United States Attorney, John W. Stone, Jr., Assistant United States Attorney, Greensboro, NC, for Appellee.
Before HALL, MURNAGHAN, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Bobby James Lowe entered a guilty plea to one count of bank robbery, 18 U.S.C.A. Sec. 2113(a) (West Supp.1995).  He was sentenced as a career offender to a term of 210 months imprisonment.  United States Sentencing Commission, Guidelines Manual Sec. 4B1.1 (Nov.1993).  His attorney has filed a brief in accordance with Anders v. California, 386 U.S. 738 (1967), raising one issue but stating that, in his view, there are no meritorious grounds for appeal.  Lowe has been notified of his right to file a supplemental brief, but has not filed a brief.


2
We find that the issue raised by counsel is without merit.  Lowe was correctly sentenced as a career offender because he had prior convictions for assault on a female and for assault on a police officer, both punishable under North Carolina law by up to two years imprisonment.  In accordance with Anders, we have examined the entire record in this case and find no meritorious issues for appeal.  We therefore affirm the conviction and the sentence imposed.  Counsel's motion to withdraw as counsel of record is denied.


3
This court requires that counsel inform his client, in writing, of his right to petition the Supreme Court of the United States for further review.  If the client requests that a petition be filed, but counsel believes that such a petition would be frivolous, then counsel may move in this court for leave to withdraw from representation.  Counsel's motion must state that a copy thereof was served on the client.  We dispense with oral argument because the facts and legal contentions are adequately presented in the record and briefs, and oral argument would not aid the decisional process.

AFFIRMED